OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

        OFFICIAL BUSINESS a — --•-••                  ^          %             CTJssE3srrsanp

                                                     2-fli.' tsS*^
        STATE OF TEXAS_ •|3W
                         2g                                   w.r.BiTwmy   PJTNEV BOWES


        PENALTY FOR                *                 02 1M-                $ 00.265
                                                     00042 79596           MAR 20     2015
        PRIVATE USE



sr^Si^^?i*4^^^is
Monday, August 31, 2015.
                         dueAbe,in ,AC0Sta,
                                    his courtClerkon
                            -ami cv noenu M07FF

                            .'H'(rV!,gvvi-.r .,-..

                   'US; >


                                                                                                1*1